PER CURIAM: *
Lloyd E. Burruss, Texas prisoner # 864554, appeals the denial of his motion to intervene in the 42 U.S.C. § 1983 suit filed by fellow prisoner John Lee Newman. Newman’s suit was subsequently dismissed, as was his appeal of the judgment of dismissal. Because the lawsuit in which Burruss sought to intervene is no longer pending, this appeal is moot. See Willy v. Administrative Review Board, 423 F.3d 483, 494 n. 50 (5th Cir.2005). Accordingly, the appeal is DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.